 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 259 
In the House of Representatives, U. S.,

June 2, 2009
 
RESOLUTION 
Expressing the gratitude and appreciation of the House of Representatives for the acts of heroism and military achievement by the members of the United States Armed Forces who participated in the June 6, 1944, amphibious landing at Normandy, France, and commending them for leadership and valor in an operation that helped bring an end to World War II. 
 
 
Whereas June 6, 2009, marks the 65th anniversary of the Allied assault at Normandy, France, which was known as Operation Overlord; 
Whereas before Operation Overlord, the German Army still occupied France and the Nazi government still had access to the raw materials and industrial capacity of Western Europe; 
Whereas Supreme Allied Commander General Dwight D. Eisenhower called Operation Overlord a Crusade in Europe, telling the soldiers, sailors, and airmen who would participate in the operation that The free men of the world are marching together to victory. I have full confidence in your courage, devotion to duty, and skill in battle.; 
Whereas the naval assault phase on Normandy was code-named Neptune, and the June 6th assault date is referred to a D-Day to denote the day on which the combat attack was initiated; 
Whereas significant aerial bombardments and operations (including Operation Fortitude) by Allied forces during the weeks and months leading up to, and in support of Operation Overlord, played a significant role in the success of the Normandy landings; 
Whereas more than 13,000 soldiers parachuted, and several hundred soldiers of the glider units participating in Mission Detroit and Mission Chicago landed, behind enemy lines to secure landing fields in the 24 hours preceding the amphibious landing; 
Whereas soldiers of six divisions (three American, two British and one Canadian) stormed ashore in five main landing areas on beaches in Normandy, which were code-named Utah, Omaha, Gold, Juno and Sword; 
Whereas the D-Day landing was the largest single amphibious assault in history, consisting of approximately 31,000 members of the United States Armed Forces and more than 3,000 vehicles, which embarked on 208 vessels from Weymouth and Portland, England; 
Whereas, of the estimated 9,400 casualties incurred by Allied troops on the first day of the landing, an estimated 5,400 casualties were members of the United States Armed Forces; 
Whereas only five days after the initial landing, Allied troops secured a beachhead that was 50 miles long and 12 miles deep and was occupied by more than 325,000 soldiers; 
Whereas on July 25, 1944, Allied Forces launched Operation COBRA to break out of the beachhead and began the liberation of France, which contributed to the destruction of the Nazi regime on May 7, 1945; and 
Whereas members of the greatest generation assumed the task of freeing the world from Nazi and Fascist regimes and restoring liberty to Europe: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 65th anniversary of the Allied amphibious landing on D-Day, June 6, 1944, at Normandy, France, during World War II; 
(2)expresses its gratitude and appreciation to the members of the United States Armed Forces who participated in Operation Overlord; and 
(3)requests the President to issue a proclamation calling on the people of the United States to observe the anniversary with appropriate ceremonies and programs to honor the sacrifices of their fellow countrymen to liberate Europe. 
 
Lorraine C. Miller,Clerk.
